DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 55 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger et a. (US 9,208,561 B2) in view of Matsumoto (US 20170270678 A1).

Concerning claim 55, Kruger et al. (hereinafter Kruger) teaches a method for non-tactile registration of an object with a position detection system, the method comprising:
generating a surface model of the object based on one or more images captured with an image sensor unit positioned at a capturing position (col. 4, ll. 30-39, col. 5, ll. 35-36, l. 50 – performing a plurality of image recordings of a surface of the object or body part; col. 5, ll. 38-40: photogrammetrically generating a surface model of the object from the captured image), wherein the image sensor unit comprises a position sensor positioned separate from the subject (fig. 2: position sensor 14’);
determining the capturing position in a coordinate system of the position detection system, based on a sensor signal from the position sensor (col. 3, ll. 9-12 col. 5, ll. 56-60); and
relating the surface model of the object to the position detection system based at least in part on the determined capturing position (col. 2, ll. 47-52). 
Not explicitly taught is the image sensor unit comprising a motion sensor.
Matsumoto teaches a method for image registration, wherein a motion sensor positioned separate from the subject is used to measure the system’s orientation (fig. 1: image registration device 1; fig. 2: motion sensor 17).
Taking the teachings of Kruger and Matsumoto, together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kruger invention by using a motion sensor in order to determine the Matsumoto, ¶0058). Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claims 56 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger et a. (US 9,208,561 B2) in view of Matsumoto (US 20170270678 A1), further in view of Garlow (US 20190099141 A1).

Concerning claim 56, Kruger in view of Matsumoto teaches the method of claim 55. Not explicitly taught is the method, wherein determining the capturing position comprises: detecting motion of the image sensor unit along a path relative to the position detection system, based on the sensor signal from the motion sensor; defining a spatial relationship that relates at least one point on the path in a coordinate system of the motion sensor to a known position in a coordinate system of the position detection system; and determining the capturing position in the coordinate system of the position detection system based on the detected motion of the image sensor along the path and the defined spatial relationship.
Garlow et al. (hereinafter Garlow) teaches a method for mobile imaging, wherein determining the capturing position comprises: 
detecting motion of the image sensor unit along a path relative to the position detection system (¶¶0077-0088), based on the sensor signal from the motion sensor (¶0088); 
defining a spatial relationship that relates at least one point on the path in a coordinate system of the motion sensor to a known position in a coordinate system of the position detection system (¶0049: registration of image space to patient space; ¶¶0084-0088); and 
0085-0088). 
Taking the teachings of Kruger and Matsumoto, together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kruger in view of Matsumoto with the teachings of Garlow in order to align the image data acquired during the displacement of the image sensor with remaining image data based to create substantially error free image data (Garlow, ¶0084).

Allowable Subject Matter
Claims 34-44 and 48-54 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed 02/04/2022, with respect to rejections of claims 34-36 and 48-53 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant’s arguments, see pages 7-8 of the remarks, filed 02/04/2022, with respect to newly added claims 55-56 have been fully considered, however, they are moot in view of the rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/James M Anderson II/Primary Examiner, Art Unit 2425